DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020, 3/31/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7, 9-10, 13-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8963121. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, Claims 1 and 6 or claims 10 and 14 of U.S. Patent No. 8963121 discloses the entire claimed invention.
Regarding claim 2, Claim 1 of U.S. Patent No. 8963121 discloses the entire claimed invention.
Regarding claim 3, Claim 2 of U.S. Patent No. 8963121 discloses the entire claimed invention.
Regarding claim 7, Claim 2 of U.S. Patent No. 8963121 discloses the entire claimed invention.
Regarding claim 9, Claim 1 of U.S. Patent No. 8963121 discloses the entire claimed invention.
Regarding claim 10, Claims 10 and 13 of U.S. Patent No. 8963121 discloses the entire claimed invention.
Regarding claim 13, Claims 10 - 17 of U.S. Patent No. 8963121 discloses the entire claimed invention.
Regarding claim 14, Claims 10 - 17 of U.S. Patent No. 8963121 discloses the entire claimed invention.
Regarding claim 15, Claims 10 - 17 of U.S. Patent No. 8963121 discloses the entire claimed invention.
Regarding claim 16, Claims 10 - 17 of U.S. Patent No. 8963121 discloses the entire claimed invention.
Regarding claim 17, Claims 10 - 17 of U.S. Patent No. 8963121 discloses the entire claimed invention.
Regarding claim 20, Claims 10 - 17 of U.S. Patent No. 8963121 discloses the entire claimed invention.

Claims 4 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8963121 in view of Kim et al (US 2011/0210351; hereinafter Kim).
 Regarding claim 4, U.S. Patent No. 8963121 does not expressly disclose the dielectric material comprises silicon nitride, silicon dioxide, polyimide or a combination thereof.
In the same field of endeavor, Kim discloses a dielectric material comprises silicon oxide (¶ [0084]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the dielectric material comprises silicon dioxide as taught by Kim for the purpose of using well known and suitable material known in the art for dielectric material.

Regarding claim 19, U.S. Patent No. 8963121 does not expressly disclose the dielectric material comprises silicon nitride, silicon dioxide, polyimide or a combination thereof.
In the same field of endeavor, Kim discloses a dielectric material comprises silicon oxide (¶ [0084]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that the dielectric material comprises silicon dioxide as taught by Kim for the purpose of using well known and suitable material known in the art for dielectric material.

Claims 5-6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8963121 in view of Yang et al (US 2009/0047782; hereinafter Yang).
Regarding claim 5, U.S. Patent No. 8963121 does not expressly disclose a seed material between the dielectric material and the thermal pad.
In the same field of endeavor, Fig 15 of Yang discloses forming a seed material (118; ¶ [0024]) between a dielectric material (110; ¶ [0024]) and pad (06; ¶ [0024]).
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a seed material between the dielectric material and the thermal pad as the seed layer can provide better attachment (¶ [0024]).

Regarding claim 6, U.S. Patent No. 8963121 in view of Yang as modified above discloses the seed material comprises titanium (¶ [0024]).

Claims 1-3, 7, 9, 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9159896. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, Claim 1 of U.S. Patent No. 9159896 discloses the entire claimed invention.
Regarding claim 2, Claim 1 of U.S. Patent No. 9159896 discloses the entire claimed invention.
Regarding claim 3, Claim 4 of U.S. Patent No. 9159896 discloses the entire claimed invention.
Regarding claim 7, Claim 1 of U.S. Patent No. 9159896 discloses the entire claimed invention.
Regarding claim 9, Claim 1 of U.S. Patent No. 9159896 discloses the entire claimed invention.
Regarding claim 13, Claim 1 of U.S. Patent No. 9159896 discloses the entire claimed invention.

Claims 1-4, 7, 9-10, 13-16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9728696. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, Claim 1 and 11 of U.S. Patent No. 9728696 discloses the entire claimed invention.
Regarding claim 2, Claim 1 of U.S. Patent No. 9728696 discloses the entire claimed invention.
Regarding claim 3, Claim 1 of U.S. Patent No. 9728696 discloses the entire claimed invention.
Regarding claim 4, Claim 4 of U.S. Patent No. 9728696 discloses the entire claimed invention.
Regarding claim 7, Claim 4 of U.S. Patent No. 9728696 discloses the entire claimed invention.
Regarding claim 9, Claim 4 of U.S. Patent No. 9728696 discloses the entire claimed invention.
Regarding claim 10, Claim 1 and 11 of U.S. Patent No. 9728696 discloses the entire claimed invention.
Regarding claim 13, Claim 11 of U.S. Patent No. 9728696 discloses the entire claimed invention.
Regarding claim 14, Claim 11 of U.S. Patent No. 9728696 discloses the entire claimed invention.
Regarding claim 15, Claim 11 of U.S. Patent No. 9728696 discloses the entire claimed invention.
Regarding claim 16, Claim 11 of U.S. Patent No. 9728696 discloses the entire claimed invention.
Regarding claim 20, Claim 11 of U.S. Patent No. 9728696 discloses the entire claimed invention.

Claims 1-2, 4, 7 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10134969. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, Claims 1 and 9 of U.S. Patent No. 10134969 discloses the entire claimed invention.
Regarding claim 2, Claims 1 and 9 of U.S. Patent No. 10134969 discloses the entire claimed invention.
Regarding claim 4, Claim 4 of U.S. Patent No. 10134969 discloses the entire claimed invention.
Regarding claim 7, Claim 10 of U.S. Patent No. 10134969 discloses the entire claimed invention.
Regarding claim 9, Claim 3 of U.S. Patent No. 10134969 discloses the entire claimed invention.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10879444. Although the claims at issue are not identical, they are not patentably distinct from each other.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kimura et al (US 2012/0153253)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/Primary Examiner, Art Unit 2895